Citation Nr: 1531300	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  09-43 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a bilateral shoulder disability, to include as secondary to service-connected bilateral knee disabilities.

3.  Entitlement to service connection for a bilateral elbow disability, to include as secondary to service-connected bilateral knee disabilities.

4.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected bilateral knee disabilities.

5.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected bilateral knee disabilities.

6.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected bilateral knee disabilities. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1982 and November 1990 to April 1991 with additional National Guard service. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board remanded the case in October 2012.

The Veteran requested a hearing before the Board on his November 2009 VA Form 9.  However, in a subsequent communication received in April 2012, he withdrew his request for a hearing.  38 C.F.R. § 20.704(e) (2014).

The issues of entitlement to service connection for the bilateral shoulder, bilateral elbows, cervical spine, bilateral hips, and bilateral ankles are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.






FINDING OF FACT

A chronic sleep disorder was shown in service; and, the preponderance of the evidence fails to establish that Veteran's current sleep apnea had its onset in service or is otherwise etiologically related to his active service.  


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2014).

In this case, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A May 2008 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's VA treatment records and service treatment records have been associated with the claims file.  Identified private treatment records have been obtained to the extent possible.  

An examination was not provided for the Veteran's sleep apnea claim.  However, VA is not required to provide a VA medical examination as a matter of course in virtually every veteran's disability case.  See Waters v. Shinseki 601 F.3d 1274, 1278 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Indeed, the language of the regulation is clear and unambiguous - there must be evidence of a current disability and the evidence must establish that the veteran suffered an event, injury or disease in service.  38 C.F.R. § 3.159(c)(4)(i)(B) (2014); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

In this case, there is no evidence establishing in-service complaints of sleep apnea, snoring, or other sleep problems, nor does the Veteran claim such.  He only relates that his sleep apnea was diagnosed in 2007, and that there must be some relationship between that diagnosis and a period of active duty (presumably active duty for training) that ended in 2005.  He has not identified any event (disease or injury) or symptoms occurring in service that somehow relate to his sleep apnea.  Without any evidence of an inservice event or injury, 38 C.F.R. § 3.159(c)(4) does not require that VA provide a medical examination.  

The Board remanded this claim in October 2012 to obtain a December 2007 polysomnogram and any other VA treatment records relating to sleep apnea.  The AOJ obtained updated VA treatment records, as well as the December 2007 polysomnogram.  Accordingly, all remand instructions issued by the Board have been substantially complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Sleep apnea is not a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is not applicable.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).  

The Veteran's private treatment records show that he has been diagnosed with and treated for sleep apnea.  However, a review of the Veteran's service treatment records does not reveal that he was treated for sleep apnea or any sleep-related complaints at any time during his military service.  He does not argue the contrary. He only relates that his sleep apnea was diagnosed in 2007, and that there must be some relationship between that diagnosis and a period of active duty (presumably active duty for training) that ended in 2005.  Although he claims his sleep apnea must be related to service, he has not provided any specific statements from himself or others regarding sleep apnea symptoms prior to his 2007 diagnosis.  He has likewise not presented any evidence of or argument regarding the earlier onset of sleep apnea or a possible in-service disease or injury.  Without such evidence, the second element of Shedden/Caluza is not met and service connection cannot be granted.   

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and also finds no evidence that may serve as a medical nexus between the Veteran's military service and his current sleep apnea.  Indeed, none of his VA or private treatment records reference the military service in regard to or otherwise link it to his sleep apnea.  The only evidence to support such a link is the Veteran's conclusory lay statements that his development of sleep apnea many years post-service was somehow related to his military service.  

Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making a definitive clinical determination of the etiology of sleep apnea based on knowledge of pulmonary medicine.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran can describe what he experiences (in this case, difficulty sleeping), he is not able to provide competent evidence as to the etiology of his sleep apnea diagnosis.  Providing such an opinion pertaining to the etiology of sleep apnea requires medical expertise.  The Veteran has no such expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also 38 C.F.R. § 3.159 (a)(1) (2014).  There is simply no competent evidence of a medical nexus.

Accordingly, the Board finds that the claim of entitlement to service connection for sleep apnea must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for sleep apnea is denied.


REMAND

With regard to the Veteran's orthopedic claims, these claims were remanded for a VA examination to address any relationship to his service-connected bilateral knee disabilities in October 2012.  He underwent two VA examinations in January 2014, one for his ankles and one for the remaining disabilities.  With regard to the ankles, the examiner concluded that there were many other factors contributing to his bilateral ankle disability including body habitus.  He did not address the presented question as to whether there was a relationship between the knees and ankles.  With regard to the remaining orthopedic disabilities, the examiner concluded that they were not related to the knees because osteoarthritis does not spread to different joints.  However, he failed to address the issues of altered gait or October 2007 x-rays relating to the joints on appeal.  Further, neither examination report addressed the issue of secondary aggravation, as directed by the Board's remand.  In light of these deficiencies, the orthopedic issues must be remanded for an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim); see also Stegall, supra.

Additionally, a January 2014 VA treatment record indicates that the Veteran requested that his VA provider fill out Family and Medical Leave Act (FMLA) paperwork for him relating to his orthopedic disabilities.  No FMLA paperwork has been obtained or associated with the claims file.  On remand, the AOJ should attempt to obtain any outstanding VA treatment records, as well as any FMLA paperwork relating to the Veteran's orthopedic disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records, including any pain management treatment records from the Tampa VA Medical Center.

2.  Ask the Veteran to submit any paperwork or documentation relating to his Family and Medical Leave Act request, including any documentation provided by his VA or private provider(s).

3.  Thereafter, the Veteran's claims file should be provided to an appropriate examiner in order to provide an addendum opinion for the Veteran's bilateral shoulder, bilateral elbow, cervical spine, bilateral hip, and bilateral ankle claims.  The claims folder must be made available to the examiner for review in connection with the opinion.  The opinion must reflect that such a review was conducted.  The Veteran may be recalled for examination if deemed necessary.

The examiner should state whether it whether it at least as likely as not (a 50 percent probability or greater) that: 

a. the Veteran's diagnosed bilateral shoulder, bilateral elbow, cervical spine, bilateral hip, or bilateral ankle disabilities was caused by his service-connected bilateral knee disabilities.  
b. the Veteran's diagnosed bilateral shoulder, bilateral elbow, cervical spine, bilateral hip, or bilateral ankle disabilities was/is aggravated (made worse) by any of his service-connected bilateral knee disabilities.  

In answering these questions, the examiner must specifically address the significance, if any, of the multiple notations of the Veteran experiencing an altered gait and the October 2007 VA x-rays, which document the presence of arthritis.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above actions, the Veteran's claims of entitlement to service connection for bilateral shoulder, bilateral elbow, cervical spine, bilateral hip, and bilateral ankle disabilities should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


